In a mortgage foreclosure action, a motion under section 1083-a of the Civil Practice Act, as amended by chapter 268 of the Laws of 1935, to confirm the report of sale and for leave to enter a deficiency judgment, was made more than ninety days after the sale was consummated. Order directing the entry of a deficiency judgment and order that refers the application to an official referee, in so far as appeal is taken, affirmed, with ten dollars costs and disbursements; one bill of costs. Appeal from judgment entered July 22, 1938, dismissed. No such judgment is contained in the record on appeal. The statute (Laws of 1935, chap. 268) reasonably permits the construction that an application for leave to enter a deficiency judgment is timely if made simultaneously with the making of a motion for an order confirming the sale. This is true particularly because the statute limits or extinguishes rights and remedies that existed before the enactment of the emergency legislation. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.